      Case 1:20-cr-00141-LGS Document 15 Filed 07/08/20 Page 1 of 1




                                July 6, 2020
                              Application Granted. The status conference is adjourned to
                              September 3, 2020 at 11:30 a.m. For the reasons stated below, the
Hon. Lorna G. Schofield       Court finds that the ends of justice served by excluding the time
United States District Judge between today and September 3, 2020 outweigh the best interests of
Southern District of New York the public and the Defendant in a speedy trial as provided in 18
United States Courthouse      U.S.C. 3161(h)(7)(A). It is hereby ORDERED that the time
                              between today and September 3, 2020 is excluded. The Clerk of the
500 Pearl Street
                              Court is directed to terminate the letter motion at docket number 14.
New York, New York 10007
                              Dated: July 7, 2020
                              New York, New York
Re: United States v. Christopher Montanez
     20 Cr. 141 (LGS)

Your Honor:

    With the consent of the government, we request that the status conference
scheduled for July 9, 2020 be adjourned until August 28, September 3, or
September 4, 2020. Mr. Montanez does not intend to file any motions in this
matter. We are requesting the adjournment to allow Mr. Montanez sufficient
time to determine if he wishes to enter a plea of guilty or to proceed to trial.

    The parties request that the time be excluded for purposes of the Speedy
Trial Act because such an exclusion would be in the interests of justice, Title 18,
U.S.C. sec. 3161(H)(7)(A).

    Thank you for your consideration of this request.

                                       Respectfully submitted,

                                              s/
       Mark B. Gombiner
                                       Attorney for Christopher Montanez


Cc: A.U.S.A. Rebecca Dell
